Title: To George Washington from Tobias Lear, 8 May 1791
From: Lear, Tobias
To: Washington, George

 

Sir,
Philadelphia May 8th 1791

Since I had the honor of writing to you on the first of this month, nothing of a public nature, sufficiently important to trouble you with a communication, has come to my knowledge. Our domestic Affairs are in the same state they were when I had the honor to write last. The family is in good health. Fraunces has not yet come on; but his son called yesterday to tell me that he would certainly be here the first of the week.
Together with the papers I enclose an American Edition of Mr Paine’s answer to Mr Burke’s Attack on the French Revolution. You will observe that the printer of this Edition has prefaced the work with an extract from a note sent to him by Mr Jefferson, who furnished him with the pamphlet for publication. As the following sketch of a conversation which took place last friday evening, at Mrs Washington’s Room, between Colo. Beckworth & myself on this subject may afford you a moment’s amusement you will pardon me for repeating it—which I do as nearly in the same words as I can recollect.
B. Have you seen Mr Paine’s pamphlet in Answer to Mr Burke?
L. I have not yet been favored with a perusal of the work; but have read some extracts from it which have been published in the papers.
B. I observe Mr Paine has dedicated it to the President.
L. So I understand.
B. I am very much surprized at it; for it is always thought that the person to whom a book is dedicated approves the sentiments therein contained, as well as their tendency, and I should hope that everything in that Book did not meet the President’s approbation.
L. Why?
B. Because there are many things in it which reflect highly on the British Government & administration, and as it is dedicated to the President, it may lead to a conclusion that he approves of those things, & that the Author has his sanction for publishing them. Had Mr Paine dedicated this pamphlet to General Washington, it would then have been considered as addressed to him in his personal capacity—and would not have excited the same

ideas that are produced by its being dedicated to the President of the United States; for I beleive it will appear somewhat singular, that a Citizen of the United States should write & publish & book in a foreign Country, containing many things highly disrespectful to the Government & administration of the Country where he writes, & dedicate that book to the Chief magistrate of his own Country. It will naturally appear to the world that, from the dedication, it meets the approbation of the Chief magistrate of the Country whereof the writer is a citizen, and I therefore conceive that Mr Paine has not, in this instance, treated the President with that delicacy which he ought.
L. As I have not read Mr Paine’s book I can say nothing with respect to the sentiments or tendency of it relative to the Government & administration of Great Britain. But it is well known that the President could not have seen it, or have had any knowledge of its contents before it was published, it would therefore be absurd to suppose, merely from the circumstance of its being dedicated to him, that he approves of every sentiment contained in it. Upon this ground, a book containing the most wicked or absurd things might be published & dedicated to the President &c. without his Knowledge, and this dedication would be considered as his having given his sanction to them. Or, a book might be written under the circumstances which you have observed that Mr Paine’s is—and contain many unjust & unjustifiable strictures upon the government & governors of the Country where the writer resides, and a dedication of it to the Chief Magistrate of his own Country would, according to your idea, cause such chief Magistrate to be considered as the patron of its author, and the abettor of its sentiments. If Mr Paine has, in this instance, not acted with that delicacy & propriety which he ought, he must answer for it himself to those who are authorized to call him to an Account.
B. True! But, I observe, in the American Edition, that the Secretary of State has given a most unequivocal sanction to the book, as Secretary of State—it is not said as Mr Jefferson.
L. I have not seen the American, nor any other edition of this pamphlet. But I will venture to say that the Secretary of State has not done a thing which he would not justify.
B. On this subject you will consider that I have only spoken as an individual & as a private person.

L. I do not know you, Sir, in any other Character.
B. I was apprehensive that you might conceive that, on this occasion, I ment to enter the lists, in more than a private Character.
At this moment the Gentlemen of the Cincinnati who are here at the general meeting, entered the Room, in form, to pay their respects to Mrs Washington. This broke off the conversation, and as Colo. Beckworth did not afterwards seek an occasion to renew it, there was nothing more passed on the subject. Yesterday the Attorney General & Mrs Randolph dined, in a family way, with Mrs Washington; and after dinner, the subject of Mr Paine’s pamphlet coming on the Carpet, I related to the Attorney General the substance of my conversation with Colo. Beckworth.
Soon after I had finished my relation to the Attorney General a person called for him at the door, with whom he went out upon business. In the evening I saw him again, when he informed me, that upon being called upon after dinner, he went to Mrs House’s with the person who called him. While he was there Colo. Beckworth came in, and in the course of conversation the subject of Mr Paine’s pamphlet was introduced, when Colo. B. made the same observations, which I had before related. Upon leaving Mrs House’s the attorney Genl said he went to Mr Jefferson’s, to know from him if he had authorized the publication of the extract from his note which appeared prefixed to the American Edition of Mr Paine’s Pamphlet. Mr Jefferson said that so far from having authorized it, he was exceedingly sorry to see it there; not from a desavowal of the approbation which it gave the work; but because it had been sent to the Printer, with the pamphlet for re-publication, without the most distant idea that he would think of publishing any part of it. And Mr Jefferson further added, that he wished it might be understood that he did not authorize the publication of any part of his note.
This publication of Mr Jefferson’s sentiments respecting Mr Paine’s pamphlet will set him in direct opposition to Mr Adams’s political tenets, for Mr Adams has, in the most pointed manner, expressed his detestation of the Book, & its tendency. I had, myself, an opportunity of hearing Mr Adams’ sentiments on it one day soon after the first copies of it arrived in this place. I was at the Vice-President’s house, & while there Dr & Mrs Rush came

in. The conversation turned upon this Book, & Dr Rush asked the Vice-President what he thought of it. After a little hesitation he laid his hand upon his breast, & said in a very solemn manner, I detest that book & its tendency from the bottom of my heart.
The Vice President & family was off for massachusetts last monday—and on Thursday Mr Morris set out for Boston, it is said on some business relative to his late purchase of the Genesee Lands.
Mrs Lear unites with me in sentiments of the highest respect & in best wishes for your health and an agreeable Journey. I have the honor to be, with the utmost sincerity, Sir, Your affectionate & grateful Servt

Tobias Lear.

